Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 1 of 9




                    EXHIBIT 35
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 2 of 9



                                                                       Page 1

   1                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
   3                  Civil Action No. 20-60416-CIV- CANNON/HUNT
   4
   5      TOCMAIL INC., a Florida
          corporation,
   6
                            Plaintiff,
   7
          -vs-
   8
          MICROSOFT CORPORATION, a
   9      Washington corporation,
  10                    Defendant.
          __________________________________/
  11
  12
                              VIDEOTAPED DEPOSITION OF
  13                                 JASON ROGERS
                           TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15
                               Tuesday, March 16, 2021
  16                            12:06 p.m. - 2:39 p.m.
  17
  18
                                  By videoconference
  19
  20
  21
  22
  23
  24
                            Stenographically Reported By:
  25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 3 of 9



                                                                       Page 2

   1      APPEARANCES:
   2
   3      On behalf of the Plaintiff:
              JOHNSON & MARTIN, P.A.
   4          500 W. Cypress Creek Road
              Suite 430
   5          Fort Lauderdale, Florida 33309
              954-790-6699
   6          BY: Joshua D. Martin, Esquire via videoconference
              josh.martin@johnsonmartinlaw.com
   7
   8
          On behalf of the Defendant:
   9          GREENBERG TRAURIG, LLC
              1000 Louisiana Street
  10          Suite 1700
              Houston, Texas 77002
  11          713-374-3541
              BY: Mary-Olga Lovett, Esquire via videoconference
  12          BY: Kyle Dugan, Esquire via videoconference
              lovettm@gtlaw.com
  13
  14
          VIDEOGRAPHER:      Alan Paller
  15
  16      ALSO PRESENT:
              Michael Wood
  17          Rachel Hymel
              Aaron Wolke
  18
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 4 of 9



                                                                       Page 3

   1                             INDEX OF PROCEEDINGS
   2       WITNESS                                                          PAGE
           JASON ROGERS
   3       DIRECT EXAMINATION BY MR. MARTIN                                      6
   4       CERTIFICATE OF OATH                                                  81
           CERTIFICATE OF REPORTER                                              82
   5       READ & SIGN LETTER TO WITNESS                                        83
           ERRATA SHEET                                                         84
   6
   7
   8                              PLAINTIFF EXHIBITS
           EXHIBIT                     DESCRIPTION                          PAGE
   9       Exhibit 13      Staying ahead of modern day                           8
                           attacks part two: Defense at
  10                       scale approach with Office 365
                           ATP
  11       Exhibit    14   Article                                              11
           Exhibit    15   PowerPoint presentation                              18
  12       Exhibit    16   Video                                                28
           Exhibit    17   E-mail chain                                         35
  13       Exhibit    18   PowerPoint presentation                              36
           Exhibit    19   E-mail chain                                         40
  14       Exhibit    20   E-mail chain                                         46
           Exhibit    21   Office 365 ATP product guide                         52
  15       Exhibit    22   Printout                                             54
           Exhibit    23   Presentation                                         57
  16       Exhibit    24   Guide                                                61
           Exhibit    25   Presentation                                         63
  17       Exhibit    26   Presentation                                         64
           Exhibit    27   Office 365 ATP document                              65
  18       Exhibit    28   Presentation                                         66
           Exhibit    29   Exchange OATP product guide                          68
  19       Exhibit    30   Article                                              69
           Exhibit    31   Letter                                               73
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 5 of 9



                                                                            Page 45

   1      how it's initially described.             Once again, it's really
   2      difficult to tell without understanding who he is, what
   3      his relationship is to customer.
   4      BY MR. MARTIN:
   5                  Q.    Do you remember receiving this e-mail?
   6                  A.    I do not.
   7                  Q.    Do you know if Microsoft took any actions
   8      in response to it?
   9                  A.    I do not know what the response was for
  10      this specific customer.
  11                  Q.    From your experience, have you seen that
  12      it's common for customers to believe that the technology
  13      should mean no phishing e-mails, fake login screens
  14      should reach users?
  15                        MS. LOVETT:       Objection.        Calls for
  16                  speculation.    Assumes fact in evidence.             Go ahead.
  17                  A.    That would be extremely uncommon.               Our
  18      customers, like I said earlier, usually, you know, they
  19      are enterprise customers.           They are highly trained
  20      security admins.      You know, they are buying us for our
  21      full suite of not just protection but our ability to help
  22      them identify, you know, things that were missed.                   So,
  23      yeah, no, that would be incredibly uncommon.
  24                        MR. MARTIN:       Aaron, can you show 103952?
  25

                                     Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 6 of 9



                                                                      Page 69

   1                         MR. MARTIN:      Aaron, 3234.
   2                         (Plaintiff's No. 30 was marked for
   3                  identification.)
   4      BY MR. MARTIN:
   5                  Q.     While he is pulling that up, how do
   6      customers access Microsoft Office 365?
   7                  A.     So certainly the protected technologies are
   8      built into kind of lot of experiences that the end, like
   9      the recipient is using.         But by customer we really, like
  10      I said, think about IT admin.             And so there is a portal
  11      that they can use to configure how the product works,
  12      it's where our quarantine exists, our recording, our
  13      tools for haunting for threats.
  14                  Q.     So I mean, is it internet based where
  15      customers would access Office 165 via the internet?
  16                  A.     Yeah, the IT admins would go to -- at the
  17      time frame we are talking about it would have been I
  18      think protection.office.com to access our portal.
  19                  Q.     Okay.   Yeah, but just in general do
  20      customers access Office 365 via the internet?
  21                  A.     Once again, it kinds of what you mean by
  22      customers.       What we think of as our security customers,
  23      those IT admins, definitely would go to that portal to
  24      configure Office ATP.        But Office 365 is really this, you
  25      know, kind of infrastructure that those guys use and then

                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 7 of 9



                                                                         Page 70

   1      also, you know, the client apps that you use every day,
   2      you know, that information workers use, that's how they
   3      would interact with Office 365.             I'm not sure, is that
   4      clear?
   5                  Q.   Yeah.   It's over the internet, correct?
   6                  A.   Yeah.
   7                  Q.   Okay.   So this -- take a look at this
   8      document we've marked as Exhibit 30.                 It says, "Malware
   9      and Ransomware Protection in Office 365" from June 8 --
  10      I'm sorry June 18, 2020; have you seen this document
  11      before?
  12                  A.   I have not.
  13                  Q.   Do you know if this would have come from
  14      Microsoft's website?
  15                  A.   It does not look like the website, it looks
  16      like a document.      So it could be that the document was
  17      posted on the website, I'm not sure.                 Appears to be the
  18      same kind of high level overview of the security stack.
  19                       MR. MARTIN:       All right.         Scroll up, Aaron.
  20      BY MR. MARTIN:
  21                  Q.   I mean, is it fair to say that this is a
  22      high level Microsoft article regarding malware and
  23      ransomware protection in Office 365?
  24                  A.   Yeah.   So -- boy, if we had an URL I could
  25      probably tell you more specifically or the table of

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 8 of 9



                                                                       Page 81

    1                                CERTIFICATE OF OATH

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6

    7                          I, the undersigned authority, certify that

    8

    9            Jason Rogers appeared remotely before me and was duly

  10

  11             sworn on the 16th day of March, 2021.

  12

  13                           Signed this 22nd day of March, 2021.

  14

  15

  16

  17

  18

  19

  20                            <%11977,Signature%>

  21                           _________________________________

  22                           Dianelis Hernandez, FPR

  23                           Notary Public - State of Florida

  24                           My Commission No. GG136887

  25                           My Commission Expires: 9/23/2021

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-35 Entered on FLSD Docket 07/09/2021 Page 9 of 9



                                                                       Page 82

    1                              CERTIFICATE OF REPORTER

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6                            I, Dianelis Hernandez, Florida

    7            Professional Reporter, certify that I was authorized to

    8            and did stenographically report the deposition of Jason

    9            Rogers remotely, pages 1 through 80; that a review of the

  10             transcript was requested; and that the transcript is a

  11             true and complete record of my stenographic notes.

  12                             I further certify that I am not a

  13             relative, employee, attorney, or counsel of any of the

  14             parties, nor am I a relative or employee of any of the

  15             parties' attorney or counsel connected with the action,

  16             nor am I financially interested in the action.

  17

  18                           DATED this 22nd day of march, 2021.

  19

  20

  21

  22

  23                            <%11977,Signature%>

  24                           _____________________________

  25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
